Case: 12-5135     Document: 10    Page: 1   Filed: 11/07/2012




          NOTE: This order is nonprecedential.

   mutteb ~tate~ qcourt of §ppeaI~
       for tbe jfeberaI QCtrcutt

                NORMAN H. COHEN, ED.D.,
                   Plaintiff-Appellant,

                            v.
                    UNITED STATES,
                    Defendant-Appellee.


                        2012-5135


Appeal from the United States Court of Federal Claims in
07-CV-0154, Chief Judge Emily C. Hewitt.


                      ON MOTION


                        ORDER

    Norman Cohen moves without opposition for a 70-day
extension of time, until January 7, 2013, to file his open-
ing brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-5135   Document: 10   Page: 2   Filed: 11/07/2012




 NORMAN COHEN V.   US                                 2


    The motion is granted.

                                FOR THE COURT



                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
    s27